--------------------------------------------------------------------------------

PERSONAL EMPLOYMENT AGREEMENT

THIS AGREEMENT (“Agreement”) is made and entered into this 22 day of August 2014
("Effective Date"), by and between Orgenesis Ltd., an Israeli corporation
(Company No. 51-467893-7) (“Company”), and Vered Caplan (I.D. No. 023830060)
(“Employee”). Orgenesis Inc. (“Parent”), a Nevada Corporation, joins in this
Agreement for the limited purposes expressed below.

WHEREAS, Parent owns all of the issued and outstanding share capital of the
Company;

WHEREAS, the Company has arranged for the provision of certain CEO services to
Parent on the terms and subject to the conditions set out in this Agreement; and

WHEREAS, Employee serves as a member of the board of directors of the Company
and as a member of the board of directors of Parent; and

WHEREAS, Employee has been engaged by the Company as its VP Business Development
commencing as of April 1, 2012 and until the date hereof on a part time basis
pursuant to the Personal and Special Employment Agreement by and between the
Employee and the Company dated as of April 1, 2012 (the “Previous Agreement”);
and

WHEREAS, this Agreement hereby terminates and replaces the Previous Agreement;
and

WHEREAS, from the date hereof the Employee shall be engaged by the Company to
provide CEO services to Parent on the terms and subject to the conditions
established in this Agreement.

NOW, THEREFORE, in consideration of the mutual premises, covenants and
undertakings contained herein, the parties hereto have hereby agreed as follows:

1.          Termination of the Previous Agreement.

The parties hereby agree to terminate the Previous Agreement, effective as of
the Start Date (as defined below).

2.          Employment, Position And Duties.

  2.1

Position. Effective as of December 23, 2013 (the “Start Date”), the Employee
will serve as the President and Chief Executive Officer (“CEO”) of Parent and in
such other related capacity as the Company may from time to time reasonably
require. The Employee will also continue to serve as a member of the Company’s
board of directors, and as a member of the board of directors of Parent.

        2.2

Duties. The Employee will perform such duties as are regularly and customarily
performed by the CEO and President of a company, including but not limited to,
being accountable and responsible for overall direction, strategy, research,
development and operations of Parent, including fundraising and regulatory
compliance.


--------------------------------------------------------------------------------

-2-

  2.3

Location. The Employee will work out of her home office in Israel or out of the
offices of the Company in Israel, at her discretion. The Employee acknowledges
that she may be required to travel in the framework of her duties as CEO and
President of Parent.

        2.4

Reporting. The Employee will report to and take directions from the Board of
Directors of the Parent (the “Parent Board”) in all matters relating to the
Parent and its business. In all other matters, the Employee shall take
directions from the Board of Directors of the Company (the “Company Board”).

        2.5

Time and Efforts. During the Employee’s employment with the Company, in order to
effectively provide CEO services to Parent, the Employee will:


  2.5.1

diligently, honestly and faithfully serve the Company and Parent and use her
best efforts to promote and advance the interests of the Company and Parent;

        2.5.2

devote significant time and effort and attention to the business and affairs of
Parent, its affiliates and subsidiaries;

        2.5.3

perform her duties in accordance with applicable laws and in accordance with the
policies and procedures of both the Company and the Parent, as the same may be
established and revised by the Company and Parent from time to time;


  2.6

Fiduciary Obligations. The Employee acknowledges that by serving as President
and CEO of the Parent on behalf of the Company, she is an officer and fiduciary
of Parent and the Company and occupies a position of trust and confidence and
that she will develop and acquire wide experience and knowledge on all aspects
of the Parent’s business. The Employee agrees to serve the Company and Parent in
a manner which is consistent with the fiduciary duties owed to the Company and
Parent. Without limiting the generality of the foregoing, the Employee will
observe the highest standards of loyalty, good faith, and avoidance of conflicts
of duty and self-interest, and will not assume any fiduciary obligations to any
other entity without the approval of the Company and Parent. Notwithstanding the
foregoing and provided that the same shall not otherwise constitute a breach of
Employee’s obligations or covenants hereunder or impair or materially interfere
with the performance of Employee’s responsibilities hereunder, Employee shall be
free to engage in other civic, political and social activities, perform speaking
engagements, and manage her personal passive investments, provided that such
activities do not materially interfere with her obligations to the Company and
to Parent, and are not rendered for a company which transacts business with the
Company or Parent or engages in business competitive with that conducted by the
Company or Parent.


--------------------------------------------------------------------------------

-3-

  2.7

Salary.

          2.7.1

For fulfilment of Employee’s obligations under this Agreement, commencing
January 1, 2014, the Company shall pay the Employee a gross monthly salary of
NIS 49,585 (the “Base Salary”). Employee agrees compensation for the period
between the Start Date and January 1, 2014 will be paid pursuant to the Previous
Agreement.

          2.7.2

Employee agrees and acknowledges that her position is one that requires a
special measure of personal trust and loyalty. Therefore, the provisions of the
Hours of Work and Rest Law-1951 shall not apply to Employee and Employee shall
not be entitled to any compensation for working more than the maximum number of
hours per week set forth in such law in addition to the compensation set forth
in this Agreement.

          2.7.3

The employment relationship in the Company is built on trust and on work during
flexible hours. According to this principle, Employee’s work and rest hours are
determined according to the Company’s needs, taking into consideration
Employee’s needs and the needs of the Company and Parent, as well as the
location and time difference between the Employee’s location and that of Parent.
Therefore, insofar as this shall be required by virtue of work needs, Employee
shall be expected to be available to the Company and Parent also during
irregular and exceptional hours, beyond the normal work day in the Company and
Parent.

          2.7.4

The Base Salary includes the last cost of living allowance that was paid before
signing this Agreement. The Base Salary shall be updated according to the cost
of living allowance that shall be in force from time to time, and it shall be
paid to Employee not later than the ninth day of each month, for the previous
month.


--------------------------------------------------------------------------------

-4-

  2.8

Manager's Insurance/Pension

          2.8.1

The Company shall contribute at the end of each month during the employment of
Employee hereunder, an aggregate amount equal to 13.33% of the Salary for the
preceding month to a Managers Insurance (Bituach Menahalim) policy (the
“Policy”) or 14.33% of the Salary to a comprehensive pension plan (“Pension
Plan”), as shall be decided by the Employee, through an agency to be selected by
the Company, to be divided as follows: (i) 8.33% towards severance pay (the
“Company’s Severance Contribution”); and (ii) either (a) in the case of a
Policy, 5% toward provident (compensation) payments, subject to deduction of 5%
from the Employee’s Salary as detailed below; or (b) in the case of a Pension
Plan, 6.0% toward provident (compensation) payments, subject to deduction of
5.5% from the Employee’s Salary, as detailed below. In case the employee chooses
a Policy, the Company shall pay a percentage of the Salary required in order to
insure 75% of the Salary (and in any event no more than 2.5% of the Salary)
towards loss of working capacity disability insurance pursuant to the Company's
disability insurance. The Employee agrees that the Company shall deduct from the
Salary an amount equal to 5% or 5.5% of the Salary, as applicable, for the
preceding month, and shall pay such amount as premium payable in respect of the
provident compensation component of Policy or the Pension Plan, as the case may
be. In the event the Employee elects to be insured under a combination of the
Policy and Pension Plan, the Employee may determine the allocation between the
two, provided that, in any event the Company’s contributions will not exceed the
maximum amounts set forth above.

          2.8.2

The Company undertakes to transfer the Policy or the Pension Plan, as
applicable, to the Employee within a reasonable time after termination of the
Employee’s employment with the Company, whether terminated by the Company or the
Employee.

          2.8.3

The Company’s Severance Contributions will be in lieu of the severance pay that
the Employee will be entitled to in the event of her termination, all in
accordance with the provisions of Section 14 of the Severance Pay Law,
5723-1963. The Employee’s signature on this Agreement represents the Employee’s
agreement to the content of this section. The Company waives in advance any
right it may have in the future for the return of the Company’s Severance
Contributions, or any of them, unless:


--------------------------------------------------------------------------------

-5-

  2.8.3.1

The Employee’s entitlement for severance pay has been deprived by a judgment,
under the provisions of sections 16 or 17 of the Severance Pay Law, 5723-1963,
and as long as it was so deprived; or

        2.8.3.2

The employee has withdrawn monies from the Policy or the Pension Plan, as
applicable, not in circumstances of death, disability or retirement at the age
of 60 or more.


  2.8.4

A copy of the Order and Confirmation Regarding Payments of Employers to the
Policy and Pension Plan instead of Severance Pay is attached as Appendix A to
this Agreement.

        2.8.5

The Company's contribution to the Policy or the Pension Plan, as applicable,
shall be calculated solely based on the Salary, and the Employee's entitlement
to severance pay, if any, shall be calculated solely based on the Salary and no
other payment, right or benefit to which the Employee is entitled under this
Agreement or by law shall be taken into account in such calculations.


  2.9

Stock Options. The Employee will be eligible for options as described below in
Section 2.12.

          2.10

Cellular Phone and Internet Services.

          2.10.1

Company shall provide Employee with a cellular phone (the “Cellular Phone”) to
be placed at Employee’s disposal for her use in the course of performing her
obligations under this Agreement, provided that Company’s procedures in respect
thereof are followed.

          2.10.2

Employee shall return the Cellular Phone (together with any other equipment
supplied) to Company’s principal office upon termination of her employment under
this Agreement. Employee shall have no rights of lien with respect to the
Cellular Phone and/or any of said other equipment.

          2.10.3

Employee shall bear any taxes applicable in connection with the Cellular Phone
and/or the use thereof.

          2.10.4

Company shall pay for internet services provided to Employee for her home
computer. Employee shall bear any tax that may be applicable in connection
therewith.


--------------------------------------------------------------------------------

-6-

  2.11

Company Car.

          2.11.1

Company shall provide Employee with a Mazda MPV or equivalent car (the “Company
Car”) to be placed at Employee’s disposal, solely for Employee’s business and
reasonable personal use and for the reasonable use of her spouse and any
children over the age of 19 holding valid driver’s licenses (the “Authorized
Drivers”), provided that Company’s procedures in respect of said use are
followed.

          2.11.2

Employee shall take good care of such Company Car and ensure that the provisions
of the insurance policy and Company’s rules relating to the Company’s cars, as
shall exist from time to time, are strictly, lawfully and carefully observed.

          2.11.3

Employee is aware that in order to provide her with the Company Car the Company
shall lease the Company Car from a leasing company, and Employee undertakes to
strictly comply with the provisions of the leasing agreement.

          2.11.4

Employee shall bear and pay the following:


  2.11.4.1

All expenses relating to any violation of law committed in connection with the
use of the Company Car, including without limitation, all fines and penalties;
and

        2.11.4.2

The cost of any deductible amount charged the Company for damage caused to the
Company Car and/or any amount in compensation of any type charged the Company in
connection with the use of the Company Car by Employee and/or any Authorized
Driver.


  2.11.5

Employee hereby irrevocably authorizes Company to set off and deduct all amounts
that may be owed to Company under this Section 0 from and against the Salary
and/or any other amounts due to Employee from Company under the Employment
Agreement.

        2.11.6

The value of the monthly use of the Company Car shall be added to the Salary, in
accordance with income tax regulations applicable thereto and Employee shall
bear all taxes in connection with the Company Car and/or the use thereof.

        2.11.7

Employee shall return the Company Car (together with its keys and any other
equipment supplied and/or installed therein by Company) to Company’s principal
office upon termination of her employment under this Agreement. Employee shall
have no rights of lien with respect to the Company Car and/or any of said other
equipment.


--------------------------------------------------------------------------------

-7-

  2.12

Stock Options. The parties acknowledge that the Parent’s current Global Share
Incentive Plan (2012) (the “Plan”) does not currently permit the grant of some
or all of the stock options (the “Options”) referred to in this Agreement and
that any covenant in this Agreement that provides for the grant of Options is
subject to the prior amendment of the Plan. Subject to the foregoing, Employee
will be granted Options to purchase shares of common stock of Parent, par value
$0.0001 each, under the Capital Gains Track of Section 102 of the Israeli Tax
Ordinance, pursuant to the Plan, as follows:

          2.12.1

Options to purchase 1,657,300 shares of common stock of Parent (representing
approximately 3% of the issued and outstanding shares of common stock of Parent
as of the Effective Date) will be granted on the Effective Date (or as soon
thereafter as the Plan is amended to permit such a grant) and vest as follows:
(i) options to purchase 414,304 shares of common stock shall vest immediately on
the Effective Date (or, if later, the date of grant) and (ii) options to
purchase the balance of 1,242,996 shares of common stock shall vest on a
quarterly basis over a period of four years from the Effective Date (i.e.,
initially, 77,687 of the options shall vest three months following the Effective
Date).

          2.12.2

Options to purchase an additional 1,104,950 shares of common stock of Parent
will be granted on the Effective Date (or as soon thereafter as the Plan is
amended to permit such a grant) and vest pursuant to performance milestones to
be determined at the absolute discretion of the Compensation Committee of the
Parent Board no later than December 31, 2014.

          2.12.3

All of the options above shall have an exercise price equal to the par value per
share of common stock.

          2.12.4

All of the options above shall otherwise be subject to the terms of the Plan (as
the same may be amended from time-to-time) and the execution by Employee of a
customary stock option grant letter. Parent has joined in this Agreement for,
inter alia, the purpose of agreeing to grant the options to Employee and for the
purpose of agreeing to use commercially reasonable efforts to amend the Plan in
order to increase the number of shares for which options may be granted
thereunder.


  2.13

Bonus. Any bonus payable to the Employee for any year is at the absolute
discretion of the Parent Board and its compensation committee.


--------------------------------------------------------------------------------

-8-

  2.14

Expenses. The Company will reimburse the Employee for expenses reasonably and
properly incurred by her in the performance of her duties and responsibilities
under this Agreement, in accordance with a budget that will be pre-approved and
set forth in the inter-company agreement between the Company and Parent

          2.15

Vacation.

          2.15.1

The Employee will be entitled to five (5) weeks paid vacation each calendar year
to be taken at such time or times as the Employee may select and as the Parent
Board and Company Board may reasonably approve, having regard to the business
affairs and operations of the Company and Parent.

          2.15.2

Employee shall be entitled to accumulate the unused balance of her vacation days
up to a maximum of 20 days annually (the “Ceiling” ).

          2.15.3

If Employee’s accumulated vacation days exceed the Ceiling, the balance shall be
deleted and shall be forfeited.


  2.16

Indemnity and D&O Insurance. Both the Company and Parent agree to arrange to
allow Employee to benefit from any director and officer liability insurance
coverage policy carried by either of them. In addition, both the Company and
Parent shall provide Employee with an indemnification agreement at least as
favorable as those provided to other senior executive officers and directors of
Parent.


3.

Employment Period and Termination Thereof.

      3.1

The Employee’s employment by the Company shall commence on the date specified in
this Agreement, and shall not be limited in time.

      3.2

The Employee’s employment may be terminated by either party subject to the
delivery of prior written notice by the terminating party, as follows: (i) at
least thirty (30) days in advance, if termination occurs any time during the
first year of Employee’s employment; or (ii) at least six (6) months in advance,
if termination occurs after completion of the first year of employment; and
(iii) at least twelve (12) months in advance, if termination is due to a change
in control (the “Notice Period”).

      3.3

The provisions of Section 2 of Appendix B attached hereto shall apply to the
terms of termination of Employee’s employment.


4.

Social Contributions and Severance Pay.

   

The Company shall make social contributions on Employee’s behalf in accordance
with applicable law.


--------------------------------------------------------------------------------

-9-

5.

Convalescence (“Havra’ah”).

     

Employee shall be entitled to annual convalescence pay in an amount to be
determined in accordance with Israeli regulations in regards to the private
sector as in effect from time to time with respect to such pay.

      6.

Sick Leave.

      6.1

Employee shall be entitled to sick leave in accordance with the provisions of
the Sickness Pay Law – 1976.

      6.2

Sick leave may be accumulated up to a ceiling of 90 days, but may not be
redeemed under any circumstances.


7.

Confidentiality, Non-Competition, Non-solicitation and Intellectual Property

      7.1

Employee hereby declares that she is obliged to the provisions of the
Confidentiality, Non-Competition, Non-solicitation and Assignment of
Intellectual Property clause, as described in Section 3 of Appendix B attached
hereto.

      7.2

In addition to the terms and conditions specified above, the other terms and
conditions of Employee’s employment shall be in accordance with the provisions
of Appendix B attached hereto, and the policies of the Company, as may be from
time to time.

      7.3

In light of Notice to Employee Law (Employment Terms), 2002 and the regulations
thereof, attached as Appendix C is a Notice of Employment Terms. Such notice is
provided in Hebrew. If there is any deviation between the terms of this
Agreement and said notice as a result of translation or otherwise, the terms of
this Agreement shall prevail.


8.

General.

      8.1

Amendment. No provision in this Agreement may be amended unless such amendment
is agreed to in writing and signed by the Employee and an authorized officer of
the Company.

      8.2

Compliance with Policies and Laws. The Employee agrees to abide by all the
policies and procedures, including without limitation, the code of conduct the
Company and Parent The Employee also agrees to abide by all laws applicable to
the Company and Parent, in each jurisdiction in which the aforementioned do
business.

      8.3

Governing Law and Venue. This Agreement and all rights and duties of the parties
hereunder shall be exclusively governed by and interpreted in accordance with
the laws of the State of Israel. The competent courts of the State of Israel,
Tel Aviv Jaffa district, shall have the exclusive jurisdiction over the parties
with regard to this Agreement, its execution, interpretation and performance.


--------------------------------------------------------------------------------

-10-

  8.4

Notices. Any notice given or required to be given under this Agreement will be
in writing and signed by or on behalf of the party giving it. Such notice may be
served personally and in either case may be sent by priority post to the
addresses of the parties noted on page one of this Agreement, or by fax, email
or other electronic transmission. Any notice served personally will be deemed
served immediately, and if mailed by priority post will be deemed served seventy
two (72) hours after the time of posting, and if by electronic transmission,
upon successful transmission.

        8.5

Severability. If any provision contained herein is determined to be void or
unenforceable for any reason, in whole or in part, it will not be deemed to
affect or impair the validity of any other provision contained herein and the
remaining provisions will remain in full force and effect to the fullest extent
permissible by law.

        8.6

Assignment of Rights. The Company will have the right to assign this Agreement
to another party. The Employee shall not assign the Employees rights under this
Agreement or delegate to others any of the Employees’ functions and duties under
this Agreement, without the prior express written consent of the Company and the
Parent, which consent may be withheld at the sole discretion of the Company or
the Parent, respectively.

        8.7

Entire Agreement. This Agreement contains the entire understanding and agreement
between the parties concerning the subject matter hereof and supersedes all
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the parties with respect thereto.


8.8

Headings. The headings contained herein are for reference purposes only and will
not in any way affect the construction or interpretation of this Agreement.

[Signature page to follow.]

--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the parties hereunto have signed this Agreement
as of the 22 day of August, 2014.


ORGENESIS LTD.
 

/s/ Joseph Tenne

By: JOSEPH TENNE 
       Authorized Signatory


Title: DIRECTOR


SIGNED by VERED CAPLAN
 

/s/ Vered Caplan   Signature  

 

ORGENESIS INC. joins in this Agreement for the limited purpose of agreeing to
the covenants contained in Sections 2.12 and 2.16, above.


ORGENESIS INC.
 

/s/ Guy Yachin

By: GUY YACHIN
       Authorized Signatory


Title DIRECTOR

--------------------------------------------------------------------------------

Appendix A

Order and Confirmation Regarding Payments of Employers to Pension Funds and
Insurance Funds instead of Severance Pay

[exhibit10-1x12x1.jpg] 


--------------------------------------------------------------------------------



-13-

[exhibit10-1x13x1.jpg] 


--------------------------------------------------------------------------------



-14-

APPENDIX B TO PERSONAL EMPLOYMENT AGREEMENT

1.

General

      1.1

This agreement constitutes an integral part of the personal employment agreement
dated August 22, 2014, between Ms. Vered Caplan (the “Employee”) and Orgenesis
Ltd. (the “Company”) (the “Agreement").

      1.2

Unless otherwise provided in this Agreement, the provisions of any collective
agreement (“Heskem Kibutsi”), collective arrangement (“Hesder Kibutsi”) or other
custom of any kind shall not apply, unless otherwise determined by applicable
law.

      1.3

The Employee warrants, confirms and undertakes that she is entitled to enter
into this Agreement and to assume all the obligations pursuant hereto, that
there is no contractual or other impediment to her entering into this Agreement.

      1.4

The Employee hereby warrants that she has no medical or other problems which
might prevent her from performing her obligations to work for the Company. The
Employee shall notify the Company of any change in her state of health.


2.

Employment Period and Termination Thereof

      2.1

During the Notice Period as described in Section 3 of the Agreement, the
Employee shall continue to render services to the Company until the termination
of the Notice Period, unless otherwise instructed by the Company. Nevertheless,
the Company shall have the right not to take advantage of the full Notice Period
and may terminate the employment at any time during the Notice Period. In the
event of such termination, the Company shall pay the Employee her Salary for the
remainder of the Notice Period.

     

For the avoidance of any doubt, it is hereby expressed that the Company reserves
this right in both the event the notice of termination of employment was
delivered by it or in the event that it was delivered by the Employee, and a
latter case shall not constitute a dismissal of employment by the Company

      2.2

Notwithstanding the foregoing, the Company may terminate the employment without
the delivery of a prior written notice, in the event that Employee is not
eligible to severance pay under the provisions of the Severance Pay Law, 1963
and/or is in breach of her fiduciary duty, including but not limited to a
commission of a felonious crime connected with her employment and/or is in
breach of her obligations re confidentiality, non-competition and intellectual
property, as defined in Section 4 henceforth.


--------------------------------------------------------------------------------

-15-

  2.3

In the event that the Employee terminated her employment with the Company, for
any reason, without the delivery of a prior written notice, the Company is
entitled to deduct from any debt which it owes the Employee an amount equal to
the Salary that would have been due to the Employee for the Notice Period during
which she should have worked pursuant hereto, had she worked.

          2.4

The Employee undertakes that immediately upon the termination of her employment
with the Company, for any reason, or prior thereto, as per the Company's
instructions, she shall act as follows:

          2.4.1

She shall deliver and/or return to the Company all the documents, diskettes or
other magnetic media, letters, notes, reports and other papers in her possession
and relating to her employment with the Company, as well as any equipment and/or
other property belonging to the Company which was placed at her disposal;

          2.4.2

She shall delete any information relating to the Company or its business from
her personal computer, if any;

          2.4.3

She shall coordinate her resignation with her the board and shareholders of the
Company, including the orderly handing over of her duties as CEO and President
of Orgenesis Inc. ("Parent") according to the timetable determined by her
supervisors, and she shall hand over her duties in an orderly fashion and in
accordance with the Company procedures, the documents and all the other matters
dealt with by her to whomever the Company instructs, and all to the satisfaction
of the Company.


3.

Confidentiality, Non-Competition/Non-solicitation and Intellectual Property

   

The Employee warrants and undertakes that for as long as she is employed by the
Company, and after the termination of such employment, for any reason, she shall
maintain in complete confidence any matters that relate to the Company, Parent,
the affairs and/or business thereof, including regarding the terms and
conditions of her employment pursuant to this Agreement, and that she shall not
harm the goodwill or reputation of the Company or Parent, and she agrees to the
provisions of the confidentiality, non-competition, non- solicitation and
intellectual property clauses as specified below.

   

The Employee's obligations pursuant to this Section derive from her status and
her position in the Company and Parent, along with all matters connected
therewith, and the terms and conditions of the Employee's employment pursuant to
this Agreement, including her Salary, have been determined in part, inter alia,
in consideration of this undertaking and constitute sufficient consideration for
her obligations hereunder.


--------------------------------------------------------------------------------

-16-

  3.1

Confidentiality

          3.1.1

The Employee undertakes to maintain the Confidential Information (as defined
below) of the Company, including its Parent and their affiliates, during the
term of her employment with the Company and after the termination of such
employment, for any reason.

          3.1.2

Without derogating from the generality of the foregoing, the Employee hereby
agrees that she shall not, directly or indirectly, disclose or transfer to any
person or entity, at any time, either during or subsequent to her employment
period, any trade secrets or other confidential information, whether patentable
or not, of the Company and/or Parent and/ro their affiliates, including but not
limited to, any (i) processes, formulas, trade secrets, innovations, inventions,
discoveries, improvements, research or development and test results, survey,
specifications, data and know-how; (ii) marketing plans, business plans,
strategies, forecasts, unpublished financial information, budgets, projections,
product plans and pricing; (iii) personnel information, including organizational
structure, salary, and qualifications of Employees; (iv) customer and supplier
information, including identities, product sales and purchase history or
forecasts and agreements; and (v) any other information which is not known to
the public (collectively, “Confidential Information”), of which the Employee is
or becomes informed or aware during the employment period, whether or not
developed by the Employee.

          3.1.3

The Employee undertakes not to directly or indirectly give and/or transfer,
directly or indirectly, to any person or entity, any material and/or raw
material and/or product and/or part of a product and/or model and/or document
and/or diskette and/or other information storage media and/or photocopied and/or
printed and/or duplicated object containing any or all of the Confidential
Information.

          3.1.4

The Employee undertakes not to make any use, including duplication, production,
sale, transfer, imitation and distribution, of all or any of the Confidential
Information, without the prior written consent of the Company.

          3.1.5

The Employee will not use or disclose any confidential information or trade
secrets, if any, of any former employer or any third party or any information in
respect of which the Employee has confidentiality obligations, and will not
bring onto the premises of the Company any such information, unless express
written consent was provided by such former employer or third party.


--------------------------------------------------------------------------------

-17-

  3.1.6

In the event the Employee is in breach of any of her above obligations, she
shall be liable to indemnify, compensate and hold the Company harmless in
respect of all damages and/or expenses incurred by the Company as a result of
such breach, including trial costs and legal fees and applicable taxes, and such
being without derogating from any other relief and/or remedy available to the
Company by virtue of any law.


  3.2

Non-Competition/ Non-Solicitation

          3.2.1

The Employee undertakes that during the period of her employment with the
Company and for a period of twelve (12) months after the termination thereof,
for any reason, she shall not, anywhere in the world, do business, as an
employee, independent contractor, consultant or otherwise, and shall not
directly or indirectly participate in or accept any position, proposal or job
offer that may directly or indirectly compete with or harm the Company, Parent,
or their affiliates, or in the field in which the Company engages, is engaged or
is about to engaged (the “Competitive Occupation").


 

The foregoing shall apply irrespective of whether the Competitive Occupation is
carried out by the Employee alone or in cooperation with others and shall apply
to the participation of the Employee in a Competitive Occupation, whether as a
controlling shareholder or as an interested party.

        3.3

Intellectual Property, Copyright and Patents


  3.3.1

The Employee hereby acknowledges and agrees that the Company owns and shall own
any and all Intellectual Property Rights created, made or discovered by the
Employee or employee or personal that reports to Employee either: during the
term of employment; and/or in connection therewith; and/or in connection with
the Company, its business (actual and/or contemplated), products, technology
and/or know how or that of Parent ("Company IPR"). Intellectual Property Rights
means all worldwide (a) patents, patent applications and patent rights; (b)
rights associated with works of authorship, including copyrights, copyrights
applications, copyrights restrictions, mask work rights, mask work applications
and mask work registrations; (c) rights relating to the protection of trade
secrets and confidential information; (d) moral rights; (e) rights analogous to
those set forth herein and any other proprietary rights relating to intangible
property including ideas; and (f) divisions, continuations, renewals, reissues
and extensions of the foregoing (as applicable) now existing or hereafter filed,
issued, or acquired.


--------------------------------------------------------------------------------

-18-

  3.3.2

The Employee hereby assigns to the Company and/or its designee, all right, title
and interest in and to Company IPR upon its creation. The Employee will assist
the Company to obtain, and from time to time enforce, any Company IPR worldwide,
including without limitation, executing, verifying and delivering such documents
and performing such other acts as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Company IPR. Such obligation shall remain in effect beyond the termination of
the Employee's relationship with the Company, all for no additional
consideration provided that Employee shall not be required to bear any expenses
as a result of such assignment. In the event the Company is unable for any
reason, after reasonable effort, to secure Employee's signature on any document
required, Employee hereby irrevocably designate and appoint the Company and its
duly authorized officers and agents as its agent and attorney in fact to act for
and in its behalf to further the above purposes.

        3.3.3

The Employee hereby waives, releases and forever discharges any claims and/or
demands whatsoever, whether in law, in equity or otherwise, in relation to the
Company IPR, including without limitation any moral rights and rights to receive
royalties in connection therewith and expressly waive any rights to receive
royalties under the Israeli Patent Law- 1967 including, without limitation,
Section 134 thereof and/or other applicable laws.

        3.3.4

The Employee represents and warrants that upon execution hereof it has not
created and does not have any right, title or interest in and to any
Intellectual Property Rights related and/or similar to Company's business,
products or Intellectual Property Rights. The Employee undertakes not to
incorporate any prior inventions in any Company IPR.

        3.3.5

The Employee undertakes to immediately inform and deliver to the Company,
written notice of any Company IPR conceived/ invented by her and/or personal of
the Company and/or its successors who are subordinate to him, immediately upon
the discovery thereof.

        3.3.6

The Employee's obligations pursuant to this Section shall survive the
termination of her employment with the Company and/or its successors and assigns
with respect to inventions conceived by her during the term of her employment or
as a result of her employment with the Company.


--------------------------------------------------------------------------------

-19-

  3.4

Employee acknowledges that the restricted period of specified hereunder are
reasonable, in view of her position and the nature of the business in which the
Company is engaged, the Employee’s knowledge of the Company’s business and the
compensation she receives. Notwithstanding anything contained herein to the
contrary, if the period of time specified herein should be determined to be
unreasonable in any judicial proceeding, then the period of time and area of the
restriction shall be reduced so that this Agreement may be enforced in such area
and during such period of time as shall be determined to be reasonable by such
judicial proceeding. The Employee acknowledges that the compensation and
benefits granted to her by the Company under this Agreement were determined,
inter alia, in consideration for her obligations under this Section 3.


  4.

Taxes

       

The Employee shall bear all the taxes deriving from the rights and benefits
received by her pursuant to this Agreement. It is hereby expressed that all the
amounts specified in this contract are gross and statutory tax shall be deducted
from them.

I have carefully read this agreement and its appendices thereto, I have
understood the contents, the terms and conditions included therein and undertake
to perform all the thereof and I agree to the obligations therein.

Signature: /s/ Vered Caplan     Employee’s name: Vered Caplan     Identity
number: 023830060     Date: August 22, 2014


--------------------------------------------------------------------------------

-20-

Annex C

[exhibit10-1x20x1.jpg]

--------------------------------------------------------------------------------